EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement Nos. 333-50051, 333-82069, 333-97569, and 333-155273 on Form S-8 and Registration Statement Nos. 333-110719 and 333-155272 on Form S-3 of Wendy’s/Arby’s Group, Inc. of our report dated March 3, 2010 relating to the financial statements of TIMWEN Partnership, which appears in this Annual Report on Form 10-K of Wendy’s/Arby’s Group, Inc. /s/ PricewaterhouseCoopers LLP Chartered Accountants, Licensed Public Accountants Toronto, Ontario, Canada March 4,
